Preston, J.
(dissenting). I dislike to dissent. I would be willing to concede that the question is close. I am of opinion that the mortgage should, under the record, be held to be an Iowa contract. True, it was signed in Missouri, and Dickson had absconded, but some of the property covered by the mortgage had not been taken from Iowa; some of it was in Missouri, but held by the sheriff under attachment until it was returned to Iowa. The mortgage recites that Dickson is a resident of Iowa. It was recorded in Iowa. Dickson did return to Iowa with his family. It was contemplated by the parties, at the time the mortgage was signed, that all these things should be done, as they were. I think it was contemplated that the mortgage should not be effective until the things enumerated were done. To all *342intents and purposes, though the mortgage was signed in Missouri, it was really executed and to take effect in Iowa. At that time Dickson was, and is now, a resident of Iowa and the head of a family. The contract must be enforced here if at all. Dickson himself may -not be entitled to much consideration, but the exemption laws are for the benefit of the family, and should be liberally construed in favor of the debtor.